Citation Nr: 1204180	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from July 1968 to April 1970 and September 1974 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Although the RO framed the issue on appeal as being limited to posttraumatic stress disorder (PTSD), the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD due to traumatic events during his service in the Republic of Vietnam.  His stressors include attacks on his base, including while he was on guard duty at the perimeter, and disposing of dead bodies.

A reply from the Joint Services Records Research Center indicates that there were attacks on the Veteran's base and his unit provided perimeter security.  Thus, his stressors are deemed corroborated.

VA treatment notes and a letter from the Veteran's treating nurse psychotherapist and case manager reflect that he has PTSD due to combat experiences in Vietnam.  However, they do not provide any details of the Veteran's stressors.  

As the record indicated a diagnosis of PTSD related to the Veteran's experiences in service, he was scheduled for a VA examination.  However, he failed to report to the examination.  Although notice of the examination was sent to his address of record, he asserts that he did not receive the notice and requests a new examination.  Given the importance of the examination in view of the medical evidence of record indicating the Veteran suffers from a psychiatric disorder , the Board resolves all reasonable doubt in the Veteran's favor and finds that the Veteran should be afforded another opportunity to report to an examination.

Lastly, on his April 2008 VA Form 9, the Veteran indicated that he wanted a Board hearing in Washington, DC.  Although the record fails to show that he withdrew his request, in January 2012 his representative submitted a written brief presentation, suggesting that the Veteran no longer wants a hearing.  To ensure due process, however, the RO should ask the Veteran whether he still desires a hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran whether he still desires a Board hearing, and, if so, the type of hearing.  If he desires a hearing, take the appropriate steps to schedule one.

2.  Schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the nature and etiology of his current psychiatric disorder.  The claims file should be reviewed and all indicated studies should be conducted.

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor(s) underlying that diagnosis; and should provide an opinion answering the following questions: (1) is the claimed stressor adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor?  The claimed stressors are attacks on his base, including while he was on guard duty at the perimeter, and disposing of dead bodies.

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to service. 

The rationale for all opinions expressed should be provided.  

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

